IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE        FILED
                           OCTOBER 1999 SESSION
                                                     October 22, 1999

                                                    Cecil Crowson, Jr.
                                                   Appellate Court Clerk
STATE OF TENNESSEE,                  )
                                     )    NO. 01C01-9902-CR-00054
      Appellee,                      )
                                     )    SUMNER COUNTY NO. 968-1998
VS.                                  )
                                     )    HON. JANE WHEATCRAFT,
BRUCE HOLDER,                        )    JUDGE
                                     )
      Appellant.                     )    (Probation Revocation)



FOR THE APPELLANT:                        FOR THE APPELLEE:

DAVID ALLEN DOYLE                         PAUL G. SUMMERS
District Public Defender                  Attorney General and Reporter

REGAN R. COTHRON                          LUCIAN D. GEISE
Assistant District Public Defender        Assistant Attorney General
117 East Main Street                      Cordell Hull Building, 2nd Floor
Gallatin, TN 37066-2801                   425 Fifth Avenue North
                                          Nashville, TN 37243-0493

                                          LAWRENCE RAY WHITLEY
                                          District Attorney General

                                          DEE GAY
                                          Assistant District Attorney General
                                          113 West Main Street, 3rd Floor
                                          Gallatin, TN 37066-2803




OPINION FILED:



AFFIRMED - RULE 20 ORDER



JOE G. RILEY, JUDGE
                                      ORDER


       Defendant, Bruce Holder, appeals the revocation of his probation by the

Sumner County Criminal Court. We AFFIRM the judgment of the trial court.



       On August 22, 1996, defendant pled guilty, pursuant to a plea agreement,

to selling cocaine over 0.5 grams and received a sentence of eight years suspended

after serving four months in jail. Subsequently, he violated the conditions of his

alternative sentence three times. On the latter occasion in March 1998, defendant

was ordered to serve six months in jail followed by participation in the community

corrections program.



       In December 1998, the subject violation warrant was issued.               At the

revocation hearing the evidence indicated that the defendant missed office visits on

three occasions; tested positive for cocaine on December 9, 1998, which he

admitted; tested positive for cocaine and marijuana on December 16, 1998, which

he admitted; failed to pay his fine and court costs; and did not complete his

community service requirements.



       Based upon this evidence, the trial court revoked alternative sentencing and

ordered the defendant to serve his original sentence of eight years. The record

overwhelmingly supports the conclusion of the trial court that violations occurred.

Furthermore, it is apparent that the trial court did not abuse its discretion in revoking

alternative sentencing and ordering the defendant to serve his original sentence.



       IT IS, THEREFORE, ORDERED that the judgment of the trial court be

AFFIRMED pursuant to Rule 20, Tennessee Court of Criminal Appeals. It further

appearing that the appellant is indigent, costs shall be taxed to the state.



       So ordered. Enter:




                                           2
                                   ____________________________
                                    JOE G. RILEY, JUDGE




CONCUR:


________________________________
THOMAS T. WOODALL, JUDGE



________________________________
JAMES CURWOOD WITT, JR., JUDGE




                               3